REASONS FOR ALLOWANCE

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor disclose an OLED device containing the following features: 
wherein the polycrystalline silicon layer of the drive transistor physically extends continuously to the polycrystalline silicon layer of the second switching element, wherein the organic light emitting element includes:
a first electrode:
a second electrode; and
an organic light emitting layer,
wherein a bank covers an edge of the first electrode,
wherein the bank has an aperture which exposes a part of an upper surface of the first electrode, and
wherein the aperture has four sides that extend in directions not in parallel and not perpendicular to the first to the third scan lines.

Advantageously this allows the light emitting region to be enlarged in each pixel while providing for the capacitor and switching element in the same layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625